Case 1:19-cv-00476-SB-SRF Document 63 Filed 04/01/21 Page 1 of 3 PageID #: 386




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 TWIN SPANS BUSINESS PARK, LLC,
 and HDC, INC.

                      Plaintiffs,

                v.
                                               No. 1:19-cv-00476-SB-SRF
 CINCINNATI INSURANCE COM-
 PANY,

                      Defendant.


 Daniel F. McAllister, TARABICOS GROSSO, LLP, New Castle, Delaware.

                                                          Counsel for Plaintiffs.




                                MEMORANDUM OPINION




April 1, 2021
Case 1:19-cv-00476-SB-SRF Document 63 Filed 04/01/21 Page 2 of 3 PageID #: 387




BIBAS, Circuit Judge, sitting by designation.

   Twin Spans Business Park, LLC and HDC, Inc. object to Magistrate Judge Sherry

Fallon’s March 2, 2021, Oral Order denying their motion to compel discovery. I de-

cline to reconsider that decision.

   Twin Spans and HDC want Cincinnati Insurance’s claims file from an unrelated

case, Hutch Enterprises, Inc. v. Cincinnati Insurance Co. (W.D.N.Y. Case No. 1:16-cv-

01010). D.I. 62, at 1. Yet they failed to convince the Magistrate Judge. She denied

their motion to compel but made clear that they could still ask for written discovery

or deposition transcripts from Hutch Enterprises.

   Twin Spans and HDC object. They argue that I should overrule the Magistrate

Judge because their request is not a “fishing expedition” and because the Oral Order

erred by assuming that the docket in Hutch Enterprises contained entries reflecting

the discovery taken in that case. Cincinnati Insurance did not file a response.

   I will deny the motion. Twin Spans and HDC make a foundational error: they

claim that I review the Magistrate Judge’s decision de novo under 28 U.S.C.

§ 636(b)(1)(C). Not so. Section 636(b)(1)(C) governs only specific, listed motions—for

judgment on the pleadings, summary judgment, and the like. Id.; Fed. R. Civ. P. 72(b).

But here, I tasked the Magistrate Judge with settling a pretrial discovery matter.

That means my review is governed by § 636(b)(1)(A). See also Fed. R. Civ. P. 72(a).

And under that subsection, I may reconsider matters only “where it has been shown

that the magistrate judge’s order is clearly erroneous or contrary to law.”

§ 636(b)(1)(A).



                                            2
Case 1:19-cv-00476-SB-SRF Document 63 Filed 04/01/21 Page 3 of 3 PageID #: 388




   The plaintiffs have shown nothing clearly erroneous or contrary to law about the

Magistrate Judge’s ruling. Indeed, they do not even try to argue under that standard.

Nor could they. The Magistrate Judge’s Oral Order reflected a careful review of the

record and was reasonable.

                                       * * * * *

   I can overrule the Magistrate Judge’s Oral Order only if it was clearly erroneous

or contrary to law. But here, it was not. I will let the Magistrate Judge’s thoughtful

Order stand.




                                            3
